             Case 6:21-cv-00169 Document 1 Filed 02/23/21 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


SONRAI MEMORY LIMITED,

                       Plaintiff,                   Case No. 6:21-cv-00169

               v.                                   JURY TRIAL DEMANDED

SAMSUNG ELECTRONICS CO., LTD.;
SAMSUNG ELECTRONICS AMERICA, INC.,

                       Defendants.



               COMPLAINT FOR PATENT INFRINGEMENT
  AGAINST SAMSUNG ELECTRONICS CO., LTD AND SAMSUNG ELECTRONICS
                          AMERICA, INC.

       This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. § 1 et seq., in which Plaintiff Sonrai Memory Limited (“Plaintiff” or

“Sonrai”) makes the following allegations against Defendants Samsung Electronics Co., Ltd. and

Samsung Electronics America, Inc. (collectively, “Defendants” or “Samsung”):

                                          INTRODUCTION

       1.      This complaint arises from Samsung’s unlawful infringement of the following

United States patents owned by Plaintiff, which relates to improvements in computer chip

architecture having multiple processors on a single die, United States Patent No. 6,874,014 (the

“’014 Patent”) and charge pump circuits, United States Patent No. 6,724,241 (“’241 Patent”)

(collectively, the “Asserted Patents”).

                                            PARTIES

       2.      Plaintiff Sonrai Memory Limited is a limited liability company organized and

existing under the law of Ireland, with its principal place of business at The Hyde Building, Suite


                                                1
              Case 6:21-cv-00169 Document 1 Filed 02/23/21 Page 2 of 8




23, The Park, Carrickmines, Dublin 18, Ireland. Sonrai is the sole owner by assignment of all right,

title, and interest in the Asserted Patents.

        3.      On information and belief, Defendant Samsung Electronics Co., Ltd. is a

corporation organized under the laws of South Korea, with its principal place of business at 129

Samsung-Ro, Maetan-3dong, Yeongtong-gu, Suwon-si, Gyeonggi-do, 443-742, South Korea.

        4.      On information and belief, Defendant Samsung Electronics America, Inc., a wholly

owned subsidiary of Samsung Electronics Co., Ltd., is a corporation organized under the laws of

the State of New York, with its principal place of business at 85 Challenger Rd., Ridgefield Park,

New Jersey 07660.

                                  JURISDICTION AND VENUE

        5.      This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

        6.      This Court has personal jurisdiction over Samsung in this action because Samsung

has committed acts within this District giving rise to this action and has established minimum

contacts with this forum such that the exercise of jurisdiction over Samsung would not offend

traditional notions of fair play and substantial justice. Samsung, directly and through subsidiaries

or intermediaries, has committed and continues to commit acts of infringement in this District by,

among other things, importing, offering to sell, and selling products that infringe the Asserted

Patents.

        7.      Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b). Defendant

Samsung Electronics America, Inc. is registered to do business in Texas. Additionally, upon

information and belief, Defendants have transacted business in this District and have committed




                                                  2
              Case 6:21-cv-00169 Document 1 Filed 02/23/21 Page 3 of 8




acts of direct and indirect infringement in this District by, among other things, making, using,

offering to sell, selling, and importing products that infringe the Asserted Patents. Defendants have

regular and established places of businesses in this District, including at 12100 Samsung

Boulevard, Austin, Texas 78754; 7300 Ranch Road 2222, Austin, Texas 78730; and 1700 Scenic

Loop, Round Rock, Texas 78681. See Exhibits 1-3. Additionally, venue is proper as to a foreign

defendant in any district. 28 U.S.C. § 1391(c)(3); In re HTC Corp., 889 F.3d 1349 (Fed. Cir. 2018).

Defendant Samsung Electronics Co., Ltd. is a foreign corporation organized under the laws of

Korea, with a principal place of business in Korea.

                                             COUNT I

                      INFRINGEMENT OF U.S. PATENT NO. 6,874,014

        8.      Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        9.      Plaintiff owns by assignment all rights, title, and interest in U.S. Patent No.

6,874,014, entitled “Chip Multiprocessor with Multiple Operating Systems.” The ’014 Patent was

duly and legally issued by the United States Patent and Trademark Office on March 29, 2005. A

true and correct copy of the ’014 Patent is attached as Exhibit 4.

        10.     On information and belief, Samsung makes, uses, offers for sale, sells, and/or

imports certain products and services, including without limitation products with Qualcomm

Snapdragon SoCs containing at least one Hexagon DSP, including without limitation the Samsung

Galaxy S20 (“Accused Products”), that directly infringe, literally and/or under the doctrine of

equivalents, one or more claims of the ’014 Patent.

        11.     Samsung also knowingly and intentionally induces infringement of one or more

claims of the ’014 Patent in violation of 35 U.S.C. § 271(b). Through at least the filing and service




                                                  3
             Case 6:21-cv-00169 Document 1 Filed 02/23/21 Page 4 of 8




of this Complaint, Samsung has had knowledge of the ’014 Patent and the infringing nature of the

Accused Products. Despite this knowledge of the ’014 Patent, Samsung continues to actively

encourage and instruct its customers and end users (for example, through user manuals and online

instruction materials on its website) to use the Accused Products in ways that directly infringe the

’014 Patent. Samsung does so knowing and intending that its customers and end users will commit

these infringing acts. Samsung also continues to make, use, offer for sale, sell, and/or import the

Accused Products, despite its knowledge of the ’014 Patent, thereby specifically intending for and

inducing its customers to infringe the ’014 Patent through the customers’ normal and customary

use of the Accused Products.

       12.     Samsung has also infringed, and continues to infringe, one or more claims of the

’014 Patent by selling, offering for sale, or importing into the United States, the Accused Products,

knowing that the Accused Products constitute a material part of the inventions claimed in the ’014

Patent, are especially made or adapted to infringe the ’014 Patent, and are not staple articles or

commodities of commerce suitable for non-infringing use. Samsung has been, and currently is,

contributorily infringing the ’014 Patent in violation of 35 U.S.C. §§ 271(c) and (f).

       13.     The Accused Products satisfy all claim limitations of one or more claims of the

’014 Patent. A claim chart comparing exemplary independent claim 1 of the ’014 Patent to

representative Accused Products is attached as Exhibit 5.

       14.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Samsung has injured Plaintiff and is liable for infringement of the ’014

Patent pursuant to 35 U.S.C. § 271.

       15.     As a result of Samsung’s infringement of the ’014 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Samsung’s infringement, but in no




                                                 4
                Case 6:21-cv-00169 Document 1 Filed 02/23/21 Page 5 of 8




event less than a reasonable royalty for the use made of the invention by Samsung, together with

interest and costs as fixed by the Court.

          16.    Samsung’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’014 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                              COUNT II

                       INFRINGEMENT OF U.S. PATENT NO. 6,724,241

          17.    Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

          18.    Plaintiff owns by assignment all rights, title, and interest in U.S. Patent No.

6,724,241, entitled “Variable Charge Pump Circuit with Dynamic Load.” The ’241 Patent was

duly and legally issued by the United States Patent and Trademark Office on April 20, 2004. A

true and correct copy of the ’241 Patent is attached as Exhibit 6.

          19.    On information and belief, Samsung makes, uses, offers for sale, sells, and/or

imports certain products and services, including without limitation products with SanDisk/Toshiba

64L 3D NAND flash chips, for example, Samsung Galaxy S10 servers (“Accused Products”), that

directly infringe, literally and/or under the doctrine of equivalents, one or more claims of the ’241

Patent.

          20.    Samsung also knowingly and intentionally induces infringement of one or more

claims of the ’241 Patent in violation of 35 U.S.C. § 271(b). Through at least the filing and service

of this Complaint, Samsung has had knowledge of the ’241 Patent and the infringing nature of the

Accused Products. Despite this knowledge of the ’241 Patent, Samsung continues to actively




                                                   5
             Case 6:21-cv-00169 Document 1 Filed 02/23/21 Page 6 of 8




encourage and instruct its customers and end users (for example, through user manuals and online

instruction materials on its website) to use the Accused Products in ways that directly infringe the

’241 Patent. Samsung does so knowing and intending that its customers and end users will commit

these infringing acts. Samsung also continues to make, use, offer for sale, sell, and/or import the

Accused Products, despite its knowledge of the ’241 Patent, thereby specifically intending for and

inducing its customers to infringe the ’241 Patent through the customers’ normal and customary

use of the Accused Products.

       21.     Samsung has also infringed, and continues to infringe, one or more claims of the

’241 Patent by selling, offering for sale, or importing into the United States, the Accused Products,

knowing that the Accused Products constitute a material part of the inventions claimed in the ’241

Patent, are especially made or adapted to infringe the ’241 Patent, and are not staple articles or

commodities of commerce suitable for non-infringing use. Samsung has been, and currently is,

contributorily infringing the ’241 Patent in violation of 35 U.S.C. §§ 271(c) and (f).

       22.     The Accused Products satisfy all claim limitations of one or more claims of the

’241 Patent. A claim chart comparing exemplary independent claim 1 of the ’241 Patent to

representative Accused Products is attached as Exhibit 7.

       23.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Samsung has injured Plaintiff and is liable for infringement of the ’241

Patent pursuant to 35 U.S.C. § 271.

       24.     As a result of Samsung’s infringement of the ’241 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Samsung’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Samsung, together with

interest and costs as fixed by the Court.




                                                 6
              Case 6:21-cv-00169 Document 1 Filed 02/23/21 Page 7 of 8




        25.      Samsung’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’241 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court enter:

        a.       A judgment in favor of Plaintiff that Samsung has infringed, either literally and/or

under the doctrine of equivalents, the ’014 and ’241 Patents;

        b.       A permanent injunction prohibiting Samsung from further acts of infringement of

the ’014 and ’241 Patents;

        c.       A judgment and order requiring Samsung to pay Plaintiff its damages, costs,

expenses, and pre-judgment and post-judgment interest for Samsung’s infringement of the ’014

and ’241 Patents; and

        d.       A judgment and order requiring Samsung to provide an accounting and to pay

supplemental damages to Plaintiff, including without limitation, pre-judgment and post-judgment

interest;

        e.       A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against Samsung; and

        f.       Any and all other relief as the Court may deem appropriate and just under the

circumstances.

                                  DEMAND FOR JURY TRIAL

        Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.




                                                  7
            Case 6:21-cv-00169 Document 1 Filed 02/23/21 Page 8 of 8




Dated: February 23, 2021             Respectfully submitted,

                                     /s/ Reza Mirzaie

                                     Reza Mirzaie (CA SBN 246953)
                                     rmirzaie@raklaw.com
                                     Marc A. Fenster (CA SBN 181067)
                                     mfenster@raklaw.com
                                     Brian D. Ledahl (CA SBN 186579)
                                     bledahl@raklaw.com
                                     Christian W. Conkle (CA SBN 306374)
                                     cconkle@raklaw.com
                                     Jonathan Ma (CA SBN 312773)
                                     jma@raklaw.com
                                     RUSS AUGUST & KABAT
                                     12424 Wilshire Blvd. 12th Floor
                                     Los Angeles, CA 90025
                                     Phone: (310) 826-7474
                                     Facsimile: (310) 826-6991

                                     Attorneys for Plaintiff Sonrai Memory Limited




                                        8
